Title: James Madison to David Weaver, 14 October 1832
From: Madison, James
To: Weaver, David


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Ocr. 14. 1832
                            
                        
                        I have re’d yours of the 11th. offering me a supply of Pork at the market price. If your hogs be fatted on
                            Indian Corn, and the pork be in all respects as good as that purchased last year, I shall be willing to take about ten
                            thousand pounds; the Market price is understood to be that of this neighbourhood for hogs driven from the West. I shall be
                            glad of notice by a line from you of the precise time laid for the arrival of the hogs here. With friendly respects
                        
                            
                                
                            
                        
                    